Citation Nr: 1126985	
Decision Date: 07/20/11    Archive Date: 07/29/11

DOCKET NO.  08-00 351A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a total disability evaluation based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Becker, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1978 to June 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision from the Department of Veterans Affairs (VA) temporary Regional Office (RO) in Gretna, Louisiana.  Jurisdiction subsequently was transferred to the RO in Atlanta, Georgia.

Entitlement to a TDIU was denied in the January 2007 rating decision.  The Veteran's Notice of Disagreement with this decision was received in April 2007.  Contained therein was his request for a Decision Review Officer (DRO) hearing, which was held later in April 2007.  A transcript of it has been associated with the claims file.  

In December 2007, the RO issued a Statement of the Case continuing the denial of entitlement to a TDIU.  The Veteran timely perfected his appeal of the rating in January 2008.  He thereafter submitted a statement dated in September 2010 and received in October 2010 requesting a Central Office hearing.  This hearing was convened before the undersigned Acting Veterans Law Judge in April 2011.  A transcript of it has been associated with the claims file.

The issues of entitlement to a disability evaluation in excess of 30 percent for status post right total knee arthroplasty and for status post left total knee arthroplasty have been raised in the May 2010 statement of the Veteran's representative (submitted in lieu of the typical VA Form 646), but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The issue of the Veteran's entitlement to a TDIU unfortunately must be remanded.  Although the Board sincerely regrets the additional delay, adjudication cannot proceed without further development.

At issue in this case is the Veteran's contention that a TDIU is warranted because his service-connected disabilities, particularly his status post right total knee arthroplasty and status post left total knee arthroplasty, render him unemployable.  The effect on employment resulting from the current severity of these two disabilities therefore is of primary importance.  

As noted in the introduction, however, the issues of the Veteran's entitlement to a disability evaluation in excess of 30 percent for status post right total knee arthroplasty and for status post left total knee arthroplasty are referred to the AOJ for initial adjudication.  In other words, the current severity of these two disabilities has yet to be conclusively determined.  

Decisions in this regard must be made before the resultant employment effects from the current severity of the two disabilities can be determined.  The Board thus finds the issue of the Veteran's entitlement to TDIU to be "inextricably intertwined" with the issues of his entitlement to a disability evaluation in excess of 30 percent for status post right total knee arthroplasty and for status post left total knee arthroplasty.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (both holding that issues are considered "inextricably intertwined" when a determination on one issue could have a significant impact on the outcome of another issue).  

The appropriate remedy where there is an issue on appeal "inextricably intertwined" with a pending issue is to defer adjudication of the appellate issue until the issue pending has been adjudicated.  Id.  Accordingly, adjudication of the Veteran's entitlement to a TDIU is deferred until his entitlement to a disability evaluation in excess of 30 percent for status post right total knee arthroplasty and for status post left total knee arthroplasty is adjudicated.

In the meantime, the Board notes that VA has a duty to assist the Veteran in developing his claim of entitlement to a TDIU.  This duty includes making reasonable efforts to help obtain pertinent records.  See 38 U.S.C.A. §§ 5103A(b), (c) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c) (2010).  Reasonable efforts with respect to records in Federal custody, including those from the Social Security Administration (SSA), consist of making as many requests as are necessary to obtain them.  38 U.S.C.A. § 5103A(b)(3) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c)(2) (2010).  Such request may cease, however, if it is determined that they do not exist or that further requests to obtain them would be futile.  Id.

At his April 2007 DRO hearing, the Veteran testified that he had not yet, but intended to, apply for Social Security benefits due to his knee problems.  

A review of the claims file does not reveal that any development has been undertaken with respect to requesting the Veteran's SSA records.  Such records must be requested on remand pursuant to the mandates 38 U.S.C.A. § 5103A(b)(3) and 38 C.F.R. § 3.159(c)(2) because, if they exist, they likely are relevant to his claim.  

VA's duty to assist the Veteran in developing his claim of entitlement to a TDIU also includes providing a medical examination and/or obtaining a medical opinion when necessary.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c)(4) (2010).  Any such medical examination and/or medical opinion must be adequate.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Hayes v. Brown, 9 Vet. App. 67 (1996).  Thus, any such medical examination and/or medial opinion usually must be contemporaneous by portraying the current state of the service-connected disability at issue.  Allday v. Brown, 7 Vet. App. 517 (1995); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).

Several VA medical examinations have been provided, and several medical opinions on employability have been obtained, with respect to the Veteran's service-connected knee disabilities.  Specifically, the claims file contains VA joints examinations and/or opinions dated in May 2006, October 2006, January 2007, and August 2007.  

An operation in the form of a revision right total knee arthroplasty was performed in March 2009.  

Given that the last VA medical examination and/or opinion is almost four years old and that surgical treatment was necessitated thereafter, another appropriate VA medical examination complete with medial opinion concerning the effect the Veteran's service-connected knee disabilities have on his ability to obtain and sustain a substantially gainful occupation is required pursuant to 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2010), 38 C.F.R. § 3.159(c)(4) (2010), and the aforementioned caselaw and VAOPGCPREC.  Should such an examination not be provided and such an opinion not be obtained in developing the issues of his entitlement to a disability evaluation in excess of 30 percent for status post right total knee arthroplasty and for status post left total knee arthroplasty, it must be done on remand following the adjudication of these issues.

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain and associate with the claims file complete copies of any SSA determination and the medical records that served as the basis for these determinations that may exist regarding the Veteran.  All efforts in this regard, and all responses received, shall be documented in the claims file.

2.  Review the claims file and undertake any additional records development indicated regarding the issue of entitlement to a TDIU.  This shall include obtaining and associating with the claims file updated VA treatment records, if any, regarding the Veteran.  This also shall include obtaining and associating with the claims file, after securing any necessary authorization, additional pertinent records identified by him during the course of this remand.

3.  After completion of the above, defer all further action regarding the issue of the Veteran's entitlement to a TDIU until the issues of his entitlement to a disability evaluation in excess of 30 percent for status post right total knee arthroplasty and for status post left total knee arthroplasty have been adjudicated.

4.  Following the adjudication of the issues of the Veteran's entitlement to a disability evaluation in excess of 30 percent for status post right total knee arthroplasty and for status post left total knee arthroplasty, review the claims file and undertake any further development indicated.  This shall include scheduling the Veteran for an appropriate VA medical examination complete with a medical opinion regarding the effect his service-connected knee disabilities have on his ability to obtain and sustain a substantially gainful occupation, if necessary (i.e. - if such examination was not provided and such opinion was not obtained in developing the issues of his entitlement to a disability evaluation in excess of 30 percent for status post right total knee arthroplasty and for status post left total knee arthroplasty).

5.  Finally, readjudicate the Veteran's entitlement to a TDIU.  If this benefit is not granted, he and his representative shall be provided with a supplemental statement of the case and afforded a reasonable opportunity to respond.

The appellant has the right to submit additional evidence and argument on the issue the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K.A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



